Citation Nr: 0415178	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent, 
from June 2, 2000, to 
July 14, 2003, for residuals of prostate cancer.

2.  Entitlement to an initial rating greater than 20 percent, 
on and after July 15, 2003, for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Amy Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
November 1967.  The veteran also had other periods of 
service.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M & ROC) in Wichita, Kansas, which granted the 
veteran's claim seeking entitlement to service connection for 
prostatectomy due to prostate cancer, and assigned a 10 
percent rating, effective June 2, 2000.  In February 2004, 
evaluation of the veteran's prostatectomy was increased from 
10 to 20 percent disabling, effective July 15, 2003.  In 
October 2003, the Board remanded the issue for further 
development.

REMAND

It is unclear whether the appellant has changed his 
representative, and it is unclear whether the appellant's 
properly designated representative presented legal arguments 
to the RO.  

Pursuant to 38 C.F.R. § 20.603(a), an attorney-at-law may be 
designated as an appellant's representative through a 
properly executed VA Form 22a.  The designation must be of an 
individual attorney, rather than a firm or partnership.

In this case, the record indicates two different 
representatives for the veteran.  According to the properly 
executed VA Form 22a dated May 2002, the name of the 
individual appointed as the veteran's representative is "Amy 
Girard-Brady," of ABS Legal Services, LLC, 719 
Massachusetts, Suite C, Lawrence, Kansas, 66044.  However, in 
correspondence from ABS Legal Services dated April 2004, 
"Barbara Scott Girard" is noted as the representative of 
record for the veteran.  The record does not show that the 
veteran's written consent has been given to allow Barbara 
Scott Girard to represent the veteran in accordance with 
38 C.F.R. § 20.603.

Accordingly, this matter is REMANDED to the M & ROC for the 
following:

1.  The M & ROC must contact the appellant 
and ensure that a representative is 
properly designated in accordance with the 
provisions of 38 C.F.R. § 20.603 and the 
appellant's choice.

2.  The M & ROC must ensure that the 
appellant's properly designated 
representative has an opportunity to 
present legal argument in support of the 
appellant's claim before the claim is re-
adjudicated, taking into account the 
entire record, including any statements 
submitted by the appellant's properly 
designated representative. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the M & 
ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


